Citation Nr: 9927577	
Decision Date: 09/27/99    Archive Date: 10/05/99

DOCKET NO.  96-33 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a permanent and total disability rating for 
non-service connected pension purposes.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel

INTRODUCTION

The veteran had active duty from September 1973 to September 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

The case returns to the Board following an April 1998 remand 
to the RO.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  The veteran has the following non-service connected 
disabilities: a psychiatric disorder, to include post-
traumatic stress disorder (PTSD), 10 percent disabling; 
residuals of a gunshot wound to the left thigh, 10 percent 
disabling; glaucoma, 10 percent disabling; degenerative disc 
disease (DDD) of the lumbosacral spine, 10 percent disabling; 
left hallux valgus, 10 percent disabling; and left little 
finger fracture, hypercholesterolemia, alopecia aerata of the 
chin, and eczema, each rated as 0 percent disabling.  The 
veteran's combined non-service connected disability rating is 
40 percent.  

3.  The veteran is currently 43 years old.  He has an 11th 
grade education with a G.E.D., as well as two years of 
college.  He last worked on a full-time basis in 1983 as a 
welder in a shipyard.  He is not in receipt of Social 
Security disability benefits.  

4.  The veteran's disabilities do not render him permanently 
and totally unable to perform any type of substantially 
gainful employment consistent with his age, education, and 
occupational experience.   

CONCLUSION OF LAW

The veteran is not permanently and totally unemployable due 
to permanent, non-service connected disabilities.  
38 U.S.C.A. §§ 1502(a), 1521(a), 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(2), 3.340, 3.342(a), 4.15, 4.16, 4.17 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.102 (1998).  See Murphy v. Derwinski, 1 Vet. 
App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  That is, the Board finds that the veteran has 
presented a claim which is not implausible when his 
contentions and the evidence of record are viewed in the 
light most favorable to the claim.  The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed to address the issue at hand.

Factual Background

In November 1995, the veteran submitted his claim for non-
service connected pension benefits.  He was born in July 
1956.  He indicated that he completed two years of college.  
By his report, the veteran last worked in 1983.  He had been 
employed as a welder.  He reported that he left his last job 
because of a psychiatric disorder.     

In connection with his claim, the veteran was afforded a 
series of VA examinations.  During the February 1996 general 
medical examination, he related that he incurred a gunshot 
wound to the left thigh with retained bullet and limited 
range of knee motion.  He also had a rash on the right leg.  
The examiner indicated that the veteran was left handed.  
Posture and gait were normal.  There was eczema on the right 
popliteal area.  There was an area of alopecia aerata in two 
areas under the chin in the beard area measuring one 
centimeter (cm) in diameter.  Examination confirmed that a 
bullet was palpable in the left lateral popliteal area.  The 
bullet scar was visible.  He was able to squat from 0 to 90 
degrees.  The left fifth finger had a swan neck deformity 
from an old injury.  X-rays of the left knee confirmed the 
presence of metallic fragments in the soft tissues.  The 
diagnosis was status post gunshot wound in the left lateral 
popliteal area with retained bullet fragments, eczema behind 
the right knee, alopecia aerata in two areas of the chin area 
in the beard, and swan neck deformity of the left fifth 
finger.  Associated laboratory reports in connection with the 
VA examination, showed a cholesterol level of 228 milligrams 
per deciliter (mg/dL).  It was noted that the results fell 
within the borderline high risk range, 200 to 239 mg/dL.  

During the February 1996 VA psychiatric examination, the 
veteran related that he had been intermittently living on the 
street, which the examiner noted was confirmed by his 
clothing.  The veteran had been hospitalized in 1990 with a 
diagnosis of alcohol dependence with noted cocaine use.  He 
admitted to addiction to alcohol, cocaine, and amphetamines.  
His last drug use was one week before.  He had been 
incarcerated in the 1980s for armed robbery.  The veteran 
last worked 12 to 14 years ago.  He was married and had 
children.  The examiner commented that the veteran seemed 
drowsy and had an inconsistent sense of time and dates.  The 
veteran admitted to hearing voices, particularly of his wife.  
Immediate recall seemed functional.  The Axis I diagnosis was 
psychosis not otherwise specified, with an Axis II diagnosis 
of sociopathic and substance dependent personality traits.  
The Global Assessment of Functioning (GAF) score was 70.  The 
examiner indicated that the veteran was considered competent 
for VA purposes.  Although he believed that the veteran would 
probably use money given to him to buy drugs, the examiner 
felt this propensity represented a severe lack of judgment 
rather than basic mental incompetence.     

Finally, the veteran was afforded a VA vision examination in 
March 1996.  He complained of blurred vision in the left eye.  
He had muscle surgery as a child.  Right eye uncorrected 
visual acuity was 20/20 at distance and at near.  Left eye 
uncorrected visual acuity was 20/200 at distance and 20/100 
at near.  Best corrected visual acuity was 20/50 at distance 
and at near.  There was no diplopia.  Muscle function was 
smooth, accurate, full, and extensive.  The veteran had 
visual field defects with 3.4E test object.  The right eye 
had a slight nasal step, the left eye had a prominent nasal 
step.  Tonometry pressures were 27 in the right eye and 31 in 
the left eye.  The diagnosis was glaucoma in both eyes.  He 
had decreased vision in the left eye secondary to amblyopia, 
as well as ptosis in the left eye, which appeared to be long-
standing and possibly congenital.  

The veteran and his spouse testified at a personal hearing in 
September 1996.  He had a part-time job that year, but had 
otherwise not had a job since 1983.  He had been a welder at 
a shipyard.  The veteran completed the 11th grade and then 
obtained a GED.  He also completed two years of college.  He 
had no specialized training since he was last employed.  The 
veteran stated, with respect to the effect of his disability 
on his daily life, that he forgot a lot of things, which 
impacted his relationships with his wife and children.  He 
had been in a depressive state since he lost some people he 
was close to about one year before.  He had received some 
treatment at VA for drug and alcohol use.  The veteran's only 
medication was for his glaucoma.  He did not receive Social 
Security benefits.  

The veteran's spouse indicated that the veteran was very 
dysfunctional.  She handled all the responsibilities around 
the house.  If the veteran went out alone, he would be gone 
for days or weeks.  He had a psychological problem before he 
had problems with drugs and alcohol.  

Following the hearing, the RO obtained VA medical records 
dated in March 1996.  He presented with a seven to eight 
month history of drug use and depression.  He had a previous 
treatment for substance abuse in 1991.  He reported daily 
drug and alcohol use.  His current symptoms included 
decreased sleep and decreased appetite with weight loss.  
With respect to medical problems, the veteran reported a 
recent diagnosis of glaucoma, eczema behind the left knee, 
and a gunshot wound to the left knee.  Following a mental 
status examination, the physician offered an Axis I diagnosis 
of multiple drug dependence.  The records indicated that the 
veteran was admitted for detoxification.   

The veteran failed to report for a VA psychiatric examination 
scheduled in May 1997.  He also failed to respond to the RO's 
follow up letter.  Pursuant to the Board's remand, the RO 
arranged for new VA examinations for the veteran and notified 
the veteran of his responsibility to report for them.  The 
veteran failed to report for the scheduled VA psychiatric and 
vision examinations.  

The veteran presented for a VA general medical examination in 
July 1998.  He primarily complained of an inability to sleep 
due to dreams.  He also lost weight due to decreased 
appetite.  Other complaints included back pain, pain in the 
left foot, muscles spasms throughout the body, minimal 
shortness of breath, and occasional dry cough.  The veteran 
still drank beer daily, though he had not used drugs for two 
months.  He was not employed.  On examination, posture and 
gait were normal.  There was deformity with mild flexion 
contracture of the left fifth proximal interphalangeal joint 
due to previous fracture.  Examination of the lumbar spine 
revealed only questionable positive straight leg raising on 
the right.  Examination of the left foot revealed swelling 
and deformity of the first metatarsophalangeal joint with 
slight redness but no heat.  X-rays of the left hand 
confirmed the fifth finger deformity.  X-rays of the lumbar 
spine showed narrowing of the L5-S1 space.  X-rays of the 
left foot revealed hallux valgus.  Laboratory tests revealed 
a cholesterol level of 225mg/dL.  The diagnosis was DDD of 
the lumbosacral spine, hallux valgus of the left foot, 
ethanol abuse, old fracture of the left hand, and mild 
hypercholesterolemia.   

Also pursuant to the Board's remand, the RO obtained the 
veteran's job training folder.  Review of the folder revealed 
only that the veteran had been issued a Certificate of 
Eligibility for the Emergency Veterans' Job Training Act of 
1983 in December 1983, March 1984, and June 1984.      



Analysis

A pension is available to a veteran who served for 90 days or 
more during a period of war and who is permanently and 
totally disabled due to non-service connected disabilities 
which are not the result of his own willful misconduct.  
38 U.S.C.A. § 1521(a); 38 C.F.R. § 3.342(a).  There is total 
disability when there is present any impairment of the mind 
or body that is sufficient to render it impossible for the 
average person to follow a substantially gainful occupation.  
38 C.F.R. § 3.340(a)(1).  A disability is permanent if the 
impairment is reasonably certain to continue throughout the 
life of the disabled person.  38 C.F.R. § 3.340(b).  See 
38 U.S.C.A. § 1502(a) (defining permanent and total 
disability).    

There are three alternative bases on which permanent total 
disability for pension purposes may be established.  First, 
it may be established that the veteran has a lifetime 
impairment which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation by rating each disability under the appropriate 
diagnostic code, and then combining the ratings to determine 
if the veteran has a 100 percent schedular evaluation for 
pension purposes.  38 U.S.C.A. § 1502(a)(1); 38 C.F.R. 
§ 4.15.  The permanent loss of the use of both hands, of both 
feet, or of one hand and one foot, or of the sight of both 
eyes, or becoming permanently helpless or permanently 
bedridden, will be considered to be permanent and total 
disability.  38 C.F.R. § 4.15.  
  
If the veteran does not meet the criteria for a combined 
schedular 100 percent evaluation for pension purposes, he may 
qualify for a permanent total disability rating for pension 
purposes of he has a lifetime impairment which precludes him 
from securing and following substantially gainful employment.  
38 U.S.C.A. §§ 1502, 1521(a); 38 C.F.R. § 4.17.  However, if 
there is only one such disability, it must be rated at 60 
percent or more; if there are two or more disabilities, there 
must be at least one disability rated at 40 percent or more, 
and sufficient additional disability to bring the combined 
rating to 70 percent or more.  If the veteran is considered 
permanently and totally disabled under these criteria, he is 
then awarded a 100 percent schedular evaluation for pension 
purposes.  38 C.F.R. §§ 4.16(a), 4.17(b).  

Finally, if the ratings do not meet the prescribed percentage 
standards, but the veteran is unemployable by reason of his 
or her disabilities, age, occupational background, and other 
related factors, a permanent total disability rating for 
pension purposes is authorized to be granted on an extra-
schedular basis.  38 C.F.R. § 3.321(b)(2), 4.17(b). 

Based on the evidence set forth above, the RO determined that 
the veteran was not permanently and totally disabled for 
pension purposes.  It determined that the veteran has the 
following non-service connected disabilities: a psychiatric 
disorder, to include PTSD, 10 percent disabling; residuals of 
a gunshot wound to the left thigh, 10 percent disabling; 
glaucoma, 10 percent disabling; DDD of the lumbosacral spine, 
10 percent disabling; left hallux valgus, 10 percent 
disabling; and left little finger fracture, 
hypercholesterolemia, alopecia aerata of the chin, and 
eczema, each rated as 0 percent disabling.  The veteran's 
combined non-service connected disability rating is 40 
percent.  The Board will now examine the appropriateness of 
each rating assigned by the RO.     

Before addressing the individual claims, the Board offers the 
following observations.  Disability ratings are determined by 
applying the criteria set forth in the VA's Schedule for 
Rating Disabilities, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  If a veteran has an unlisted disability, it will be 
rated under a disease or injury closely related by functions 
affected, symptomatology, and anatomical location.  38 C.F.R. 
§ 4.20.  The Board's choice of diagnostic code will be upheld 
so long as it is supported by explanation and evidence.  
Butts v. Brown, 5 Vet. App. 532 (1993).  If two evaluations 
are potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Where the 
Schedule does not provide a zero percent rating, a zero 
percent shall be assigned if the requirements for a 
compensable rating are not met.  38 C.F.R. § 4.31.  

In addition, with respect to the veteran's history of drug 
and alcohol use, the Board emphasizes that permanent and 
total disability for pension purposes may not be the result 
of the veteran's willful misconduct.  38 U.S.C.A. § 1521(a); 
38 C.F.R. § 3.342(a).  The simple drinking of alcoholic 
beverage is not of itself willful misconduct. The deliberate 
drinking of a known poisonous substance or under conditions 
which would raise a presumption to that effect will be 
considered willful misconduct. If, in the drinking of a 
beverage to enjoy its intoxicating effects, intoxication 
results proximately and immediately in disability or death, 
the disability or death will be considered the result of the 
person's willful misconduct.  38 C.F.R. § 3.301(c)(2).  

Similarly, the isolated and infrequent use of drugs by itself 
will not be considered willful misconduct; however, the 
progressive and frequent use of drugs to the point of 
addiction will be considered willful misconduct. Where drugs 
are used to enjoy or experience their effects and the effects 
result proximately and immediately in disability or death, 
such disability or death will be considered the result of the 
person's willful misconduct. Where drugs are used for 
therapeutic purposes or where use of drugs or addiction 
thereto, results from a service-connected disability, it will 
not be considered of misconduct origin.  38 C.F.R. § 
30301(c)(3).  
	
In this case, the evidence reveals a lengthy history of drug 
and alcohol abuse.  There is no service-connected disability 
to which the drug use could be secondary.  Considering the 
evidence, the Board finds that any disability resulting from 
alcohol and drug abuse is the result of the veteran's willful 
misconduct and may not be considered for purposes of 
determining entitlement to pension benefits.   


1.  Psychiatric Disorder, to Include PTSD

The veteran's psychiatric disability is rated as 10 percent 
disabling under Diagnostic Code (Code) 9210, psychotic 
disorder, not otherwise specified (atypical psychosis).  

The Board notes that during the course of the veteran's 
claim, VA amended the regulations pertaining to the 
evaluation of mental disorders.   See 61 Fed. Reg. 52,695 
(1996) (effective November 7, 1996) (codified at 38 C.F.R. 
pt. 4).  Generally, where the law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran will apply.  Karnas 
v. Derwinski, 1 Vet. App. 308, 313 (1991).  However, when 
amended regulations expressly state and effective date and do 
not include any provision for retroactive applicability, 
application of the revised regulations prior to the stated 
effective date is precluded, notwithstanding Karnas.  Rhodan 
v. West, 12 Vet. App. 55, 57 (1998).   

In this case, the veteran was scheduled to report for VA 
psychiatric examinations in May 1997 and July 1998 to obtain 
evidence as to the current status of any psychiatric 
disability, and to ensure evaluation of any such disability 
according to the amended regulations concerning the 
evaluation of mental disorders.  However, the veteran failed 
to report to these examinations.  Therefore, the Board has no 
evidence concerning the status of any psychiatric disability 
on or after November 7, 1996.  Accordingly, the psychiatric 
disorder will be evaluated only pursuant to the regulations 
in place prior to November 7, 1996.    

Under the previous version of the regulations, a 10 percent 
disability rating is assigned under Code 9210 when there is 
mild impairment of social and industrial adaptability.  A 30 
percent rating is warranted when there is definite impairment 
of social and industrial adaptability.  38 C.F.R. § 4.132, 
Code 9210 (in effect prior to November 7, 1996).  
"Definite," as used here, should be construed to mean 
distinct, unambiguous, and moderately large in degree, more 
than moderate but less than rather large.  VAOGCPREC 9-93 
(O.G.C. Prec. 9-93).

The February 1996 VA psychiatric examination report shows a 
diagnosis of psychosis not otherwise specified.  The March 
1996 VA records show a diagnosis of substance dependence 
only.  There is no evidence showing that the veteran is 
currently diagnosed as having PTSD.  Symptomatology described 
in the VA psychiatric examination report includes drowsy 
appearance, inconsistent sense of date and time, and hearing 
voices.  Considering this evidence, the Board cannot conclude 
that the veteran's psychiatric disability is productive of 
more than mild impairment of social and industrial 
adaptability.  38 C.F.R. § 4.7.  Therefore, a 10 percent 
rating under Code 9210 is proper.    

2.  Residuals of a Gunshot Wound to the Left Thigh

The residuals of the gunshot wound to the left thigh are 
rated as 10 percent disabling under Code 5313, injury to 
Muscle Group XIII.  38 C.F.R. § 4.73.  The Board notes that 
VA promulgated new regulations for rating muscle injuries 
effective July 3, 1997.  See 62 Fed. Reg. 30,235 (1997) 
(codified at 38 C.F.R. pt. 4).  However, these amendments 
resulted in largely nonsubstantive changes to the rating 
schedule.  

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. 
§ 4.56(c) (1998); 38 C.F.R. § 4.50 (1996).    

Evaluation of muscle injuries as slight, moderate, moderately 
severe, or severe, is based on the type of injury, the 
history and complaints of the injury, and objective findings.  
38 C.F.R. § 4.56(d) (1998); 38 C.F.R. § 4.56 (1996).  

Muscle Group XIII functions in the extension of the hip and 
flexion of the knee, outward and inward rotation of the 
flexed knee, and, acting with the rectus femoris and 
sartorius, synchronizes simultaneous flexion of the hip and 
knee and extension of the hip and knee by belt-over-pulley 
action at the knee joint.  Code 5313.  A 10 percent 
evaluation is assigned when there is moderate disability of 
the muscle group.  A 30 percent rating is warranted when 
disability is moderately severe.  Severe disability warrants 
a 40 percent rating.    

A moderate muscle disability would result from a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  There should be service 
department records or other evidence of in-service treatment 
for the wound, reflecting consistent complaints of one or 
more of the cardinal signs and symptoms of muscle disability, 
particularly lowered threshold of fatigue after average use, 
affecting the particular functions controlled by the injured 
muscles.  Objectively, a moderate muscle disability would 
reveal small or linear entrance and (if present) exit scars, 
indicating short track of missile through muscle tissue, some 
loss of deep fascia or muscle substance or impairment of 
muscle tonus and loss of power or lowered threshold of 
fatigue when compared to the sound side. Id.   

Moderately severe muscle disability results from a through 
and through or deep penetrating wound by small high velocity 
missile or large low-velocity missile, with debridement, 
prolonged infection, or sloughing of soft parts, and 
intermuscular scarring.  Service or other records should show 
hospitalization for a prolonged period for treatment of 
wound, reflect consistent complaints of cardinal signs and 
symptoms of muscle disability, and, if present, reveal 
evidence of inability to keep up with work requirements.  
Objective examination should reveal entrance and (if present) 
exit scars indicating track of missile through one or more 
muscle groups.  In addition, there are indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with sound side 
demonstrate positive evidence of impairment. Id.  

Finally, severe muscle disability occurs when there was a 
through and through or deep penetrating wound due to high-
velocity missile, or large or multiple low velocity missiles, 
or with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, intermuscular binding and scarring.  Records 
should show hospitalization for a prolonged period for 
treatment of wound, consistent complaints of cardinal signs 
and symptoms of muscle disability worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.  Objective 
evidence of severe muscle disability includes ragged, 
depressed, and adherent scars indicating wide damage to 
muscle groups in missile track.  Palpation shows loss of deep 
fascia or muscle substance, or soft flabby muscles in wound 
area.  Muscles swell and harden abnormally in contraction.  
Tests of strength, endurance, or coordinated movements 
compared with the corresponding muscles of the uninjured side 
indicate severe impairment of function.  Additional signs of 
severe muscle disability, when present, include: X-ray 
evidence of minute multiple scattered foreign bodies 
indicating intermuscular trauma and explosive effect of the 
missile; adhesion of scar to one of the long bones, scapula, 
pelvic bones, sacrum or vertebrae, with epithelial sealing 
over the bone rather than true skin covering in an area where 
bone is normally protected by muscle; diminished muscle 
excitability to pulsed electrical current in 
electrodiagnostic tests; visible or measurable atrophy; 
adaptive contraction of an opposing group of muscles; atrophy 
of muscle groups not in the track of the missile; and 
induration or atrophy of an entire muscle following simple 
piercing by a projectile. Id.  

In this case, although there is evidence of retained bullet 
fragments in the soft tissues of the left knee, there is 
little other evidence of resulting disability.  During the 
February 1996 VA examination, the veteran complained of 
limitation of motion.  Examination revealed normal gait, a 
visible scar, and the ability to squat to 90 degrees.  No 
physical findings referable to the gunshot wound were 
described in the March 1996 VA records.  During the July 1998 
VA examination, the veteran made no complaints regarding the 
gunshot wound.  No physical findings were reported.  
Considering this evidence, the Board cannot conclude that the 
disability picture from the gunshot wound more closely 
approximates the criteria for a rating greater than 10 
percent under Code 5313.  38 C.F.R. § 4.7.    

3.  Glaucoma

The veteran's glaucoma is rated as 10 percent disabling under 
Code 6013, simple, primary, noncongestive glaucoma.  
38 C.F.R. § 4.84a.  Disability from glaucoma is rated 
according to impairment of visual acuity or field loss.  The 
minimum rating for glaucoma is 10 percent.   

For evaluating impairment of visual acuity, the best distant 
vision obtainable after best correction is the basis for the 
rating.  38 C.F.R. § 4.75.  In this case, the March 1996 
examination reveals uncorrected visual acuity of 20/20 in the 
right eye.  In the left eye, best corrected visual acuity at 
distance is 20/50.  Therefore, the Board finds that such 
visual acuity is consistent with a 10 percent rating only.  
38 C.F.R. § 4.84a, Table V, Code 6079.  

The Board also finds that a 10 percent rating would be in 
order if evaluating the disability according to field loss.  
The March 1996 examination shows a slight nasal step on the 
right and a prominent nasal step on the left.  Such findings 
are consistent with no more than a 10 percent rating under 
38 C.F.R. § 4.84a, Code 6080.

Accordingly, the Board finds no evidence to suggest that the 
disability picture from glaucoma is more than 10 percent 
disabling.    

4.  DDD of the Lumbosacral Spine

The RO determined that the veteran's DDD of the lumbosacral 
spine was 10 percent disabling under Code 5293, 
intervertebral disc disease.  38 C.F.R. § 4.71a.  A 10 
percent rating is assigned when disability from 
intervertebral disc disease is mild.  A 20 percent rating is 
in order when the disability is moderate with recurring 
attacks.      

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  VA has 
determined that intervertebral disc syndrome involves loss of 
range of motion such that 38 C.F.R. §§ 4.40 and 4.45 must be 
considered when a disability is evaluated under Code 5293.  
VAOGCPREC 36-97.  
In this case, there is no objective medical evidence of 
limitation of motion, tenderness, or muscle spasm.  In fact, 
the disability is only manifested by possible positive 
straight leg raising and X-ray evidence of disc disease.  
Accordingly, even considering the factors associated with 
functional loss, the Board cannot conclude that the 
disability picture more nearly approximates the criteria 
required for a rating greater than 10 percent.  38 C.F.R. 
§§ 4.7, 4.40, 4.45.  

5.  Left Hallux Valgus

The left hallux valgus disability is rated as 10 percent 
disabling under Code 5280, unilateral hallux valgus.  
38 C.F.R. § 4.71a.  A maximum 10 percent rating is assigned 
when the disability is severe, if equivalent to amputation of 
the great toe, or if there has been surgery with resection of 
the metatarsal head.  See 38 C.F.R. § 4.31.  The Board notes 
that there are other diagnostic codes for foot disabilities 
that provide for ratings greater than 10 percent.  However, 
as this diagnostic code exactly describes the veteran's 
disability, the Board finds no reason to attempt to analogize 
the disability to another diagnostic code.  Butts, 5 Vet. 
App. at 539.  Therefore, the Board finds that no more than a 
10 percent rating is in order for the left hallux valgus.  


6.  Left Little Finger Fracture

The fracture of the veteran's left fifth finger is rated as 0 
percent disabling by analogy to Code 5227, ankylosis of any 
finger other than the thumb, first, or middle fingers.  
38 C.F.R. § 4.71a.  Code 5227 provides for a 0 percent rating 
for ankylosis of such fingers on either the dominant or non-
dominant hand.  However, extremely unfavorable ankylosis will 
be rated as amputation under the appropriate diagnostic code.  
The evidence in this case reveals that the veteran is left 
handed.  The VA examinations found neither ankylosis of the 
finger nor other disability equivalent to the amputation of 
the finger.  Therefore, the Board finds that the 0 percent 
disability rating under Code 5227 is proper.   


7.  Hypercholesterolemia

The veteran's hypercholesterolemia is rated a 0 percent 
disabling by analogy to Code 7700, anemia.  38 C.F.R. § 
4.117.  Because there is no diagnostic code within the 
Schedule that provides a suitable analogy to 
hypercholesterolemia, the Board will use Code 7700 as applied 
by the RO.  Butts, 5 Vet. App. at 539.  The evidence reveals 
an elevated cholesterol level within the borderline high risk 
range.  There is no other evidence of current disability 
resulting from the cholesterol levels.  Accordingly, the 
Board finds that a 0 percent rating for hypercholesterolemia 
under Code 7700 is in order.

8.  Alopecia Aerata of the Chin

Alopecia aerata of the chin is evaluated as 0 percent 
disabling by analogy to Code 7800, disfiguring scars of the 
head, face, or neck.  38 C.F.R. § 4.118.  Considering the 
other potentially applicable diagnostic codes, the Board 
finds Code 7800 most analogous and therefore most appropriate 
for rating this disorder.  Butts, 5 Vet. App. at 539.  A 0 
percent rating is in order when the disability from the scars 
is slight.  A 10 percent rating is assigned when the scars 
are moderate and disfiguring.  The February 1996 VA 
examination revealed two small areas of alopecia aerata under 
the chin in the beard.  There is no suggestion that the areas 
in question are disfiguring.  The Board therefore finds that 
the 0 percent rating under Code 7800 is appropriate.  
38 C.F.R. § 4.7.    

9.  Eczema

The veteran's eczema is rated as 0 percent disabling under 
Code 7806, eczema.  38 C.F.R. § 4.118.  A 0 percent 
evaluation is assigned if there is eczema with slight, if 
any, exfoliation, exudation or itching, if on a nonexposed 
surface or small area.  A 10 percent rating is in order for 
eczema with exfoliation, exudation or itching, if involving 
an exposed surface or extensive area. 

The report of the February 1996 VA examination indicates the 
presence of eczema behind the right knee.  The July 1998 VA 
examination is negative for any such report.  There is no 
evidence to show that the eczema affects an exposed surface 
or an extensive area.  Accordingly, the Board does not 
conclude that the disability picture more nearly approximates 
the criteria for a compensable rating under Code 7806.  
38 C.F.R. § 4.7.   

Conclusions  

In light of the above findings, it is evident that the 
veteran does not have a single, non-service connected 
disability that is totally disabling.  Applying the combined 
ratings table at 38 C.F.R. § 4.25, his combined non-service 
connected disability rating is 40 percent.  Thus, the veteran 
does not have an objective 100 percent disability rating, and 
he does not meet the criteria to be considered for a 
subjective determination of permanent and total disability 
pursuant to 38 C.F.R. § 4.16(a) due to a lifetime impairment 
caused by these disorders.  

The Board also finds that the veteran does not qualify for an 
extra-schedular total disability rating pursuant to 38 C.F.R. 
§ 3.321(b)(2).  The veteran is currently 43 years old.  He 
has an 11th grade education with a G.E.D., as well as two 
years of college education.  He was last employed on a full-
time basis in 1983 as a welder at a shipyard.  The veteran is 
not in receipt of Social Security disability benefits.  
Although the veteran's situation may make it more difficult 
for the veteran to pursue employment, the Board does not find 
that his age, disabilities, and work history render him 
unemployable in all occupations that are consistent with his 
age, education, and occupational experience.  See Van Hoose 
v. Brown, 4 Vet. App. 361 (1993) (stating that the question 
of unemployability is whether the veteran is capable of 
performing the physical and mental acts required by 
employment, not whether the veteran can find employment).  

Finally, the Board observes that the veteran failed to report 
for the VA psychiatric examination scheduled in May 1997 and 
the VA psychiatric and vision examinations scheduled in July 
1998.  Evidence as to diagnosis and severity of the veteran's 
claimed disorders expected from these examinations therefore 
could not be considered.  The Board acknowledges that VA has 
a duty to assist the veteran to develop pertinent facts when 
he submits a well grounded claim.  38 U.S.C.A. § 5107(a); 
Epps v. Gober, 126 F.3d 1464, 1469 (1997).  This duty 
includes the conduct of a thorough and comprehensive medical 
examination.  Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  
However, the duty to assist the veteran is not a one-way 
street, and the veteran cannot remain passive when he has 
relevant information.  See Wamhoff v. Brown, 8 Vet. App. 517 
(1996) (VA has duty to assist the veteran, not a duty to 
prove his claim while the veteran remains passive); accord 
Wood v. Derwinski, 1 Vet. App. 190 (1991).  Specifically, 
individuals for whom a VA examination is scheduled are 
required to report for the examination.  38 C.F.R. § 
3.326(a).  The Board notes that the veteran has not offered 
"good cause" or any other explanation for his failure to 
report to the VA examinations.  See 38 C.F.R. § 3.655.  

In summary, the Board concludes that the veteran is not 
entitled to a permanent and total disability rating for non-
service connected pension purposes.  38 U.S.C.A. §§ 1502, 
1521; 38 C.F.R. §§ 3.321, 3.340, 4.15, 4.16, 4.17.  The Board 
has considered 38 U.S.C.A. § 5107(b), but does not find that 
there is relative equipoise of the evidence such that doubt 
must be resolved in the veteran's favor.  


ORDER

Entitlement to a permanent and total disability rating for 
non-service connected pension purposes is denied.   



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 

